Exhibit 10(yy)

 

AMENDMENT TO THE BANK OF NEW YORK COMPANY, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

WHEREAS, The Bank of New York Company, Inc. (the “Company”) adopted the
Supplemental Executive Retirement Plan (the “Plan”) effective as of June 9, 1992
and such Plan has been amended from time to time thereafter; and

 

WHEREAS, Section 9 of the Plan provides that the Company’s Board of Directors
may amend the Plan; and

 

WHEREAS, the Board of Directors on December 13, 2005 amended the Plan effective
January 1, 2006, to (i) redesign the Plan to mirror substantially the design
changes made to the Retirement Plan of The Bank of New York Company, Inc.
approved by the Board on July 12, 2005, (ii) limit future bonus recognition
under the Plan to 100% of base pay, and (iii) formalize its administrative
practice of limiting membership in the Plan;

 

NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2006
except as otherwise indicated, as follows:

 

1. Section 2(a) is hereby amended by adding the following sentence to the end
thereof:

 

Notwithstanding any provision of the Plan to the contrary, Average Final Salary
for Participants who remain employed with the Company on or after January 1,
2006 shall be determined as of December 31, 2005.

 

2. Section 2(b) of the Plan is hereby amended by adding the following sentence
to the end thereof:

 

Notwithstanding any provision of the Plan to the contrary, Average Final Total
Compensation for Participants who remain employed with the Company on or after
January 1, 2006 shall be determined as of December 31, 2005.

 

3. Section 2(e) of the Plan is hereby amended by adding the following clause and
sentence immediately prior to the end thereof:

 

; provided, that effective January 1, 2006, (ii) and (iii) hereof shall be
limited, collectively, to 100% of the Participant’s Salary. The sum of (ii) and
(iii) shall be referred to in the Plan as a Participant’s “Bonus.”

 

4. Section 3 of the Plan is hereby amended by replacing the current language to
read in its entirety as follows:

 

The Committee shall determine in its sole discretion which employees of the
Company who are members of the Retirement Plan shall be Participants in the
Plan. If a Participant terminates employment and is rehired by the Company,



--------------------------------------------------------------------------------

such person shall not resume participation in the Plan unless and until approved
by the Committee. On and after July 15, 1999 through July 7, 2003, only members
of the Company’s Senior Planning Committee were eligible to be selected as new
Participants in the Plan. On and after July 8, 2003, the Committee shall not
select any employees of the Company to become new Participants in the Plan.

 

5. Section 5(a) of the Plan is hereby amended by replacing current Sections 5(a)
in its entirety to read as follows:

 

5. Benefit.

 

(a) The Benefit payable under the Plan to a Participant whose employment
terminates on or after attaining age 60 shall be an amount, expressed as a life
annuity, equal to (x) plus (y):

 

(x)

 

(i) 1.5% of the Participant’s Average Final Total Compensation multiplied by his
years of Credited Service prior to January 1, 1976,

 

plus

 

(ii) (A) 1.65% of the Participant’s Average Final Total Compensation multiplied
by his years of Credited Service after December 31, 1975 and prior to January 1,
2006, reduced by (B) an amount equal to 1.25% of the Participant’s Primary
Social Security Benefit multiplied by his years of Credited Service after
December 31, 1975 and prior to January 1, 2006, not in excess of 40 years,

 

less

 

(iii) the sum of the amounts under clauses (i) and (ii) above determined by
substituting the Participant’s Average Final Salary for his Average Final Total
Compensation.

 

(y)

 

(i) 1% of the Participant’s Bonus for each year beginning on or after January 1,
2006, not in excess of 40 years, including the Participant’s Credited Service
taken into account under clause (x) above,

 

plus

 

(ii) An amount equal to the increase in the Benefit determined under paragraph
(x) above after applying an index factor equal to the Participant’s Average
Final Total Compensation beginning on or after January 1, 2006, without regard
to the second sentence of 2(b) and the restriction on 2(e)(ii) and 2(e)(iii)

 

2



--------------------------------------------------------------------------------

with respect to the determination of Total Compensation on or after January 1,
2006, over the Participant’s Average Final Total Compensation as of December 31,
2005. Such index factor shall be determined by the Company with respect to each
year and shall not exceed 1% each year.

 

6. Section 5(b)(ii) of the Plan is hereby amended by replacing current Sections
5(b)(ii) in its entirety to read as follows:

 

(ii) the difference between

 

(x) the sum of (1)1.5% of the Participant’s Average Final Salary multiplied by
his years of Credited Service prior to January 1, 1976, (2) (A) 1.65% of the
Participant’s Average Final Salary multiplied by his years of Credited Service
after December 31, 1975 and prior to January 1, 2006, reduced by (B) an amount
equal to 1.25% of the Participant’s Primary Social Security Benefit multiplied
by his years of Credited Service after December 31, 1975 and prior to January 1,
2006, not in excess of 40 years and (3) the Benefit determined under paragraph
(a)(y)(ii) of this Section

 

and

 

(y) the sum of (1) the annual retirement benefit payable to Participants under
the Retirement Plan at age 60 and (2) the equivalent actuarial value of the
Participant’s account under the Employee Stock Ownership Plan of The Bank of New
York Company, Inc.; based on the date of payment (or commencement of payment)
pursuant to paragraph (c) of this Section, such difference shall be subject to
reduction (if any) in accordance with the provisions of the Retirement Plan as
if the Participant had retired thereunder on or after attaining age 55 and, if
so determined by the Committee, as if the Participant had completed at least 20
years of Continuous Service,

 

plus

 

(z) 1% of the Participant’s Bonus for each year beginning on or after January 1,
2006, not in excess of 40 years, including the Participant’s Credited Service
taken into account under clause (x) above.

 

7. Section 5(c) is hereby amended by replacing the first sentence to read as
follows:

 

Payment of the Benefit to a Participant shall be made in the form of a lump sum,
unless prior to January 1, 2006 the Participant elected in writing in accordance
with rules established by the Committee to receive payment in eleven annual
installments.

 

Except as otherwise expressly amended herein, the Plan shall remain in full
force and effect.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, The Bank of New York Company, Inc. has caused this Amendment
to be executed by its duly authorized officers this 17th day of February, 2006.

 

By:  

/s/ Thomas J. Mastro

 

    ATTEST:     

/s/ Patricia A. Bicket

 

4